 



Exhibit 10

Description of Director Stock Unit Program

     On February 24, 2005, the Board of Directors of CT Communications, Inc.
(the “Company”) established the Director Stock Unit Program as part of the
annual compensation of non-employee directors commencing as of the Company’s
2005 annual meeting of shareholders.

     The Director Stock Unit Program provides for (i) the automatic annual grant
of $10,000 in stock units to each non-employee director of the Company as of the
date of each annual meeting of the Company, and (ii) the automatic one-time
grant of $10,000 in stock units to each newly elected or appointed non-employee
director of the Company upon his or her initial election or appointment to the
Board of Directors. Each award of stock units shall be for such number of units
as may be determined by dividing $10,000 by the fair market value of the
Company’s common stock on the date of grant and are fully vested as of the date
of grant. Each award shall be settled solely in cash, and if settled in
connection with termination of a director’s service for any reason, will be
settled on, or as soon as practicable following the date that is six months
after the date of such director’s termination from service. In the event that
the Company declares a cash dividend on the common stock, a cash payment for
each stock unit held by a non-employee director shall be credited to the
director’s account equal to the per-share dividend paid on the common stock and
shall be deemed re-invested in additional stock units at a price per unit equal
to the fair market value of a share of common stock on the date such dividend is
paid. Each director participant shall be entitled to a lump sum cash-only
payment on the applicable settlement date, the amount of which payment shall be
equal to the fair market value per share of common stock on the applicable
settlement date times the number of units credited to the director’s account.

 